Citation Nr: 1817080	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  07-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent prior to November 15, 2008, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for eczema. 

4.  Entitlement to an initial compensable disability evaluation for residuals of stomach cancer. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2006, September 2006, October 2009, June 2012 and December 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned at the RO in Waco, Texas in July 2015.  A transcript of that hearing is of record. 

In February 2016, the Board remanded these issues for additional development.

As part of the February 2016 remand instructions, the Veteran was contacted to see if he desired a Board hearing before a Veterans Law Judge to address the issue of entitlement to an initial compensable disability evaluation for eczema.  However, in an April 2016 correspondence, the Veteran's representative specifically indicated that the Veteran did not wish to have a Board hearing on this issue.  

The Board observes that additional evidence has been added to the claims file since the May 2016 supplemental statement of the case.  However, the evidence is only pertinent to the claim for PTSD, which is being remanded as discussed below.  Therefore, the Board may proceed with adjudication of the claims for increased ratings for hearing loss and the residuals of stomach cancer.
The issues of entitlement to an initial rating in excess of 30 percent for the period prior to November 15, 2008 and in excess of 50 percent thereafter, for PTSD; entitlement to an initial compensable evaluation for eczema; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has been manifested by no worse than level II hearing acuity in the right ear and level IV hearing acuity in the left ear.

2.  The Veteran's service-connected residuals of stomach cancer are manifested by no current residual conditions or complications due to the neoplasm and no local recurrence, metastasis, or additional diagnosis of malignant neoplasm involving the stomach.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for a compensable rating for residuals of stomach cancer have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.114 Diagnostic Code 7343 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

A.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2017). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations detailed below do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

As noted above, the Veteran has a current noncompensable evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in April 2006.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
       60
60
48
LEFT
20
60
65
75
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.

The examiner noted that the Veteran's current employment, social and daily functioning should not be adversely affected by his hearing loss disability.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 48 decibels combined with the right ear speech discrimination of 84 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 55 decibels when combined with the left ear speech recognition of 84 percent results in a Roman numeral designation of II.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in October 2007.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
      55
60
49
LEFT
20
60
65
70
54

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 49 decibels combined with the right ear speech discrimination of 84 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 54 decibels when combined with the left ear speech recognition of 80 percent results in a Roman numeral designation of IV.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in September 2009.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
       60
70
51
LEFT
20
60
75
75
58

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

The examiner noted that the Veteran should be able to function in his current and previous occupations.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 51 decibels combined with the right ear speech discrimination of 96 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 58 decibels when combined with the left ear speech recognition of 92 percent results in a Roman numeral designation of II.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in December 2011.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
      60
65
51
LEFT
20
60
75
80
59

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

The examiner noted that the Veteran reported difficulty understanding speech even when using his hearing aids.  He was currently retired but when he was working he reported that communication could be difficult and some coworkers had to use handwritten notes to communicate with him.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 51 decibels combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 59 decibels when combined with the left ear speech recognition of 88 percent results in a Roman numeral designation of III.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in April 2016.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
       60
60
50
LEFT
30
60
75
75
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.

The examiner noted that the Veteran reported that when he went to a restaurant, he did not hear well at all.  He also reported having to turn the television up all of the time in order to hear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 50 decibels combined with the right ear speech discrimination of 84 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 60 decibels when combined with the left ear speech recognition of 80 percent results in a Roman numeral designation of IV.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on application of VA's method for evaluating hearing loss and the aforementioned VA examination testing results, the Board finds that these evaluations do not provide a basis for awarding an initial compensable rating.  As noted above, the audiometric findings all demonstrate a noncompensable assignment.  38 C.F.R. §§ 4.7, 4.21.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the April 2006, October 2007, September 2009, December 2011, and April 2016 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2017).

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability cannot be granted.

B.  Stomach Cancer

In a June 2012 rating decision, the RO granted service connection for stomach cancer at an initial 100 disability rating, effective September 24, 2008 and at an initial noncompensable disability rating, effective April 1, 2009 under Diagnostic Code 7343.
There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7343, which pertains to malignant neoplasms of the digestive system, a 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for six months.  Thereafter, the residuals thereof should be rated accordingly, provided there is no local recurrence of metastasis.

A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran underwent a VA examination in November 2008.  The examiner noted that the Veteran had gastroesophageal reflux disease (GERD) and also had stomach cancer surgery in 2008.  The Veteran reported having some decreased appetite since his surgery.

The Veteran underwent a VA general examination in September 2009.  It was noted that the Veteran was diagnosed with GERD in the late 1960's and he currently experienced significant reflux symptoms sometimes late in the day.  The examiner also noted that surgery was done in September 2008 where he had a subtotal gastrectomy for gastric adenocarcinoma.  The prognosis was good and no adjuvant therapy of either radiation or chemotherapy was indicated.  The Veteran did lose weight of about 20 pounds after surgery but was now back to his normal weight.  His only side effect since the surgery was occasional constipation.

The Veteran underwent a VA examination in December 5, 2011.  The examiner noted that the Veteran had diagnoses of GERD and gastric adenocarcinoma.  The Veteran's symptoms included infrequent episodes of epigastric distress, reflux, regurgitation and mild vomiting.  The examiner noted that these symptoms did not impact his ability to work.  

The Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran had diagnoses of a gastric ulcer, a duodenal ulcer, and malignant neoplasm of the stomach (diagnosed in 2008).  The Veteran's symptoms included abdominal pain, weight loss and nausea.  There were no incapacitating episodes.  The examiner noted that these symptoms did not impact his ability to work.  

The Veteran underwent a VA examination in July 2012.  The examiner found that the Veteran's current gastrointestinal diagnoses included GERD, peptic ulcer disease (which encompassed both gastric and duodenal ulcers), peptic acid duodenitis and gastric adenocarcinoma.  The examiner noted that the Veteran had a recent increase of symptomatology with daily occurrences of severe distress lasting several hours at a time but a subsequent EGD did not show any severe problems.  

The Veteran underwent a VA examination in April 2016.  The examiner noted that the Veteran had diagnoses of a duodenal ulcer and gastric adenocarcinoma.  The Veteran reported having lower left abdominal pain as well as daily nausea with occasional vomiting which was worsened with not eating.  He had chronic GERD and his main complaints were related to the left lower quadrant pain/discomfort.  The Veteran's symptoms included recurring episodes of symptoms that were not severe, abdominal pain, nausea and vomiting.  There were no incapacitating episodes due to the stomach or duodenum condition.  The examiner found that the mild increase in abdominal discomfort was in association with the self-reduction of the dose of his omeprazole therapy and was not a limiting factor in terms of his ability to perform in an occupational setting.
The Board finds that the preponderance of the evidence is against an initial compensable rating for the Veteran's service-connected residuals of stomach cancer.

The Board notes that multiple VA examinations have demonstrated that the Veteran has gastrointestinal diagnoses included GERD, peptic ulcer disease (which encompassed both gastric and duodenal ulcers) and peptic acid duodenitis which have resulted in symptoms such as nausea, vomiting, epigastric distress and reflux.

However, these symptoms are already accounted for as the Veteran is currently separately service-connected for GERD at a 10 percent rating from November 18, 2008 and a 20 percent rating from December 5, 2011 under Diagnostic Codes 7346-7305.  These codes specifically address the Veteran's symptoms such as nausea, vomiting, epigastric distress and reflux.  Consequently, providing separate compensation for these symptoms under residuals of stomach cancer would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Additionally, the Board further finds the Veteran's service-connected residuals of stomach cancer from April 1, 2009, are manifested by no current residual conditions or complications due to the neoplasm and no local recurrence, metastasis, or additional diagnosis of malignant neoplasm involving the stomach.  Therefore, an initial compensable rating after April 1, 2009, is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for residuals of stomach cancer disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

Entitlement to an initial compensable disability evaluation for residuals of stomach cancer is denied. 


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Regarding the Veteran's PTSD disability, the Board notes that the Veteran's last examination for his PTSD disability took place in April 2016.  The VA examiner indicated that the Veteran's current level of occupational and social impairment with regards to his PTSD was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran was likely to be mildly to moderately impaired in his ability to work as a result of his PTSD.

However, subsequent treatment records indicate a possible worsening of his service-connected PTSD since his last VA examination in April 2016.

Notably, on an April 2017 psychological evaluation, a private physician noted that the Veteran is in individual and group therapy and took medication for his PTSD.  The private physician also noted that the Veteran had severe psychiatric symptoms including both auditory and visual hallucinations that have triggered flashbacks to his experience in Vietnam.  The physician indicated that the Veteran had occupational and social impairments with deficiency in most areas of his life.  The physician opined that as a result of his PTSD, the Veteran could not full-time competitive work and was disabled secondary to his service-connected psychiatric symptoms.

Regarding the Veteran's eczema disability, the Board notes that the Veteran's last examination for this disability took place in November 2012 where the examiner specifically indicated that the Veteran had not been treated with any oral or topical medications in the past 12 months.
However, subsequent treatment records indicate a possible worsening of his service-connected eczema disability since his last VA examination in November 2012.

Notably, multiple VA treatment records, to include those dated in December 2015, indicated that the Veteran is treated with topical corticosteroids (menthol/triamcinolone).

Given that the Veteran appears to be receiving continued treatment for his PTSD and eczema disabilities, the Board finds that new VA examinations would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD and eczema disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Additionally, the Board notes that further development and adjudication of the Veteran's claims for entitlement to an initial rating in excess of 30 percent for the period prior to November 15, 2008 and an initial rating in excess of 50 percent thereafter for PTSD and entitlement to an initial compensable rating for eczema may provide evidence in support of his claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD disability.  The examiner should describe in detail all symptomatology and functional limitations associated with the Veteran's PTSD.  The examiner should also opine as to the functional effects his PTSD has on his ability to maintain gainful employment.  

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected eczema.  The examiner should describe in detail all symptomatology associated with the Veteran's eczema, to include the functional impact on his ability to maintain gainful employment. 

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


